                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )   No. 2:98 CR 37
                                             )
RALPH WAYNE ANGLE                            )

                                   OPINION and ORDER

       This matter is before the court on defendant Ralph Wayne Angle’s motion for

modification of the conditions of his supervised release, pursuant to 18 U.S.C. § 3583.

(DE ## 378, 390.) For the reasons that follow, the court grants defendant’s motion, with

relief different than requested.

I.     BACKGROUND

       Angle was convicted in 1998 of child pornography offenses. (DE # 102.) This

court ultimately sentenced Angle to a 300-month term of imprisonment, a five-year

term of supervised release, and a $300 special assessment. (DE # 297.) This court

imposed standard and special conditions1 on Angle’s supervised release. (Id.)

       Now, Angle challenges twelve of the conditions of his supervision. (DE # 390.)

The United States Probation Office and Government agree that the challenged

conditions should be modified, and in two cases, entirely removed. (See DE ## 384,

391.) Angle has waived his right to a hearing (DE # 390 at 2), and therefore no hearing is

required. See Fed. R. Crim. P. 32.1(c)(2).



       1
       The court notes that there are no longer standard and special conditions of
supervision, but rather mandatory and discretionary conditions of supervision.
II.    LEGAL STANDARD

       “The point of supervised release is to rehabilitate persons discharged from

prison and to assist their law-abiding return to society.” United States v. Neal, 810 F.3d

512, 519 (7th Cir. 2016). “Protection of the public from further crimes by the defendant is

also an important goal of supervised release.” Id.

       Pursuant to 18 U.S.C. § 3583(e)(2), the court has the authority to “modify, reduce,

or enlarge the conditions of supervised release, at any time prior to the expiration or

termination of the term of supervised release.” A defendant may present “substantive

challenges that raise real concerns about the offender’s and society’s prospects of

benefitting from a term of supervised release.” Neal, 810 F.3d at 520. When a condition

is reasonably related to a court’s sentencing goal, the condition survives substantive

challenge. Id. at 521. Procedural shortcomings, however, may not be addressed via

§ 3583(e)(2). A defendant may not use § 3583(e)(2) to argue that a condition was not

adequately linked to the offense of conviction or that evidence or other information

presented at the original sentencing did not provide sufficient support for imposition of

the condition. Id. at 520.

III.   ANALYSIS

       Section 3583(e)(2) requires courts to consider the eight factors contained in 28

U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7) before modifying a defendant’s conditions of

supervised release. This court has done so, and finds that the modifications identified in

this opinion and order are necessary and appropriate in light of these considerations.


                                             2
       A.     Standard Condition 1

       Standard Condition 1 states, “The defendant shall not leave the judicial district or

other specified geographic area without the permission of the Court or Probation

Officer.” (DE # 297 at 3.) Angle objects to the condition on the basis that it is not

reasonably necessary and hinders rehabilitation by, for example, restricting his ability

to find work. (DE # 390 at 2.) Angle suggests that the court modify this condition to

permit him to travel freely within the state of Indiana without obtaining prior

permission. Angle relies on United States v. Marvin, 106 F. Supp. 3d 969, 971 (N.D. Ind.

2015) for his argument in favor of unrestricted movement throughout the state.

However, in Marvin, the defendant lived in a location where areas directly surrounding

his home were located in the Southern District of Indiana. Id. Here, defendant has made

no such argument or showing. The Seventh Circuit has repeatedly upheld a condition

restricting a defendant’s movement within the judicial district in which he was

sentenced. See e.g. United States v. Gawron, 929 F.3d 473, 477 (7th Cir. 2019) (citing cases).

       The court agrees, however, that the condition could be improved with the

addition of a scientier requirement. See United States v. Jefferson, 764 F. App’x 551, 552

(7th Cir. 2019). Therefore, the court modifies and replaces Standard Condition 1 with

the following:

       “You must not knowingly leave the federal judicial district to which you
       are released without first getting permission from the court or the
       probation office. (This condition serves the statutory sentencing purposes
       of public protection and rehabilitation. It also enables the probation
       officer to: be responsible for the defendant; instruct the defendant as to the
       conditions of supervision specified by the sentencing court; keep informed

                                              3
      as to the conduct and condition of the defendant; report the defendant’s
      conduct and condition to the sentencing court; and aid the defendant in
      bringing about improvements in his conduct and condition. It also allows
      the probation officer to supervise the defendant by setting boundaries for
      travel without permission and by keeping the probation officer informed
      of the defendant’s whereabouts. Finally, it allows the probation officer to
      implement supervision methods demonstrated by social science to be
      effective at achieving positive outcomes.)”

      B.     Standard Condition 3

      Standard Condition 3 states, “The defendant shall answer truthfully all inquiries

by the Probation Officer and follow the instructions of the Probation Officer.” (DE # 297

at 3.) All parties agree that Standard Condition 3 should be modified to reflect Angle’s

right against self-incrimination. Accordingly, the court modifies and replaces Standard

Condition 3 with the following:

      “You must answer truthfully the questions the probation officer asks you
      related to the conditions of supervision. This condition does not prevent
      you from invoking your Fifth Amendment privilege against self-
      incrimination. (This condition serves the statutory sentencing purposes of
      public protection and rehabilitation. It also enables the probation officer
      to satisfy the statutory requirements to: keep informed as to the conduct
      and condition of the defendant; report the defendant’s conduct and
      condition to the sentencing court; and aid the defendant in bringing about
      improvements in his conduct and condition. The purpose of this condition
      is to build positive rapport and facilitate an honest discussion between
      the probation officer and the defendant. Accurate and complete
      information about the nature and circumstances of the offense and the
      history and characteristics of the defendant is necessary to implement
      effective supervision practices. This condition also promotes the safety of
      the probation officer by notifying him or her of possible safety threats
      (e.g., weapons or other occupants in the defendant’s home with a history
      of violence). The probation officer attempts to develop and maintain a
      positive relationship with the defendant through transparent
      communication and the implementation of core correctional practices
      (e.g., active listening, development of problem solving skills, and effective
      reinforcement). Finally, this condition allows the probation officer to


                                            4
       implement supervision methods demonstrated by social science to be
       effective at achieving positive outcomes.)”

       C.     Standard Condition 4

       Standard Condition 4 states, “The defendant shall support his dependents and

meet other family responsibilities.” (DE # 297 at 3.) All parties agree that this condition

is no longer necessary and should be removed. Accordingly, the court removes

Standard Condition 4.

       D.     Standard Condition 8

       Standard Condition 8 states, “The defendant shall not frequent places where

controlled substances are illegally sold, used, distributed, or administered.” (DE # 297

at 3.) Angle argues that this condition is vague and overly broad. (DE # 390 at 4.) The

court agrees. See United States v. Kappes, 782 F.3d 828, 849 (7th Cir. 2015). The court

modifies and replaces Standard Condition 8 with the following:

       “You must not go to, or be at any place where you know or reasonably
       should know controlled substances are illegally sold, used, distributed, or
       administered without first obtaining the permission of the probation
       officer. (This condition serves the statutory sentencing purposes of public
       protection and rehabilitation. It also prevents the defendant from being in
       an environment where crimes are occurring, antisocial associates are
       present, or there is an increased risk of substance abuse. Finally, it enables
       the probation officer to satisfy the statutory requirements to: keep
       informed as to the conduct and condition of the defendant; report the
       defendant’s conduct and condition to the sentencing court; and aid the
       defendant in bringing about improvements in his conduct and condition.)”

       E.     Standard Condition 9

       Standard Condition 9 states, “The defendant shall not associate with any persons

engaged in criminal activity, and shall not associate with any person convicted of a

                                              5
felony unless granted permission to do so by the Probation Officer.” (DE # 297 at 3.) All

parties agree that this condition should be modified to remove the term “associate” and

to include a scientier requirement. See Kappes, 782 F. 3d at 849. Accordingly, the court

modifies and replaces Standard Condition 9 with the following:

       “If you know someone is committing a crime, or is planning to commit a
       crime, you must not knowingly communicate or interact with that person
       in any way. If you know someone has been convicted of a felony, you
       must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer. (This condition serves
       the statutory sentencing purposes of public protection and rehabilitation.
       It also enables the probation officer to satisfy the statutory requirement
       to: keep informed as to the conduct and condition of the defendant; report
       the defendant’s conduct and condition to the sentencing court; and aid the
       defendant in bringing about improvements in his conduct and condition.
       Finally, it prevents antisocial relationships, encourages pro-social
       relationships, provides the defendant with a justification to avoid
       associating with persons convicted of felonies, and may deter future
       criminal conduct that may be jointly undertaken with those persons.)”

       F.     Standard Condition 10

       Standard Condition 10 states, “The defendant shall permit a Probation Officer to

visit him at any time at home or elsewhere and shall permit confiscation of any

contraband observed in plain view by the Probation Officer.” (DE # 297 at 3.) Angle

argues that this condition is overly broad, and the court agrees. See Kappes, 782 F.3d at

851; United States v. Armour, 804 F.3d 859, 870 (7th Cir. 2015). Accordingly, the court

modifies and replaces Standard Condition 10 with the following:

       “You must allow the probation officer to visit you at home or at any other
       reasonable location and you must permit the confiscation of any
       contraband the probation officer observes in plain view. A visit between
       the hours of 11:00 p.m. and 7 a.m. shall be conducted only when the
       probation officer has a reasonable belief that you have violated a

                                             6
       condition of supervision and that a visit during those hours would reveal
       information or contraband that would not be revealed by a visit at any
       other time. If you are placed on home detention with location monitoring
       equipment and the monitoring service alerts the probation officer that
       either the monitoring equipment has malfunctioned or that you are in
       noncompliance, you must allow the probation officer to visit you at any
       time to ensure that the location monitoring equipment is functioning
       properly and that you are in compliance with your home detention
       condition. (This condition serves the statutory sentencing purposes of
       public protection and rehabilitation. It also enables the probation officer
       to satisfy the statutory requirements to: keep informed as to the conduct
       and condition of the defendant; report the defendant’s conduct and
       condition to the sentencing court; and aid the defendant in bringing about
       improvements in his conduct and condition. Finally, it allows the
       probation officer to implement effective supervision strategies by making
       the probation officer aware of the defendant’s living environment, and
       standard of living; by facilitating the development of rapport with the
       defendant’s family members, friends, and other members of the
       defendant’s support network; and by providing an environment that may
       in some cases be more conducive to open and honest communication with
       the probation officer.)”

       G.     Standard Condition 13

       Standard Condition 13 states, “The defendant as directed by the Probation

Officer, shall notify third parties of risks that may be occasioned by the defendant’s

criminal record or personal history or characteristics, and shall permit the Probation

Officer to make such notification and to confirm the defendant’s compliance with such

notification requirement.” (DE # 297 at 4.) The parties agree that this condition is overly

broad. Accordingly, the court removes Standard Condition 13.

       H.     Special Condition 2

       Special Condition 2 states, “The defendant shall neither possess nor have under

his control any matter that is pornographic or that depicts or describes sexually explicit


                                             7
conduct as defined by Title 18 USC § 2256, or any matter depicting or describing sexual

activity involving a person or persons 18 years old or younger.” (DE # 297 at 4.) The

court agrees with Angle that this condition violates his First Amendment rights. See

Kappes, 782 F.3d at 853-53. Accordingly, the court modifies and replaces Special

Condition 2 with the following:

       “You must not possess or have under your control any matter that depicts
       or describes sexually explicit conduct (as defined in 18 U.S.C. § 2256)
       involving a person under the age of 18. (This condition serves the
       statutory sentencing purposes of deterrence, public protection, and
       rehabilitation. It also enables the probation officer to satisfy the
       statutory requirements to keep informed as to the conduct and condition
       of the defendant and to aid the defendant in bringing about improvements
       in his conduct and condition.)”

       I.     Special Condition 4

       Special Condition 4 states, “The defendant shall not have contact with children

18 years old or younger.” (DE # 297 at 4.) Angle argues that this condition is overly

broad and prohibits contact in the course of normal commercial business, or in

unintentional interactions. (DE # 390 at 7.) The court agrees. See United States v.

Goodwin, 717 F.3d 511, 524 (7th Cir. 2013). Accordingly, the court modifies and replaces

Special Condition 4 with the following two conditions:

       “You must not have direct contact with any child you know or reasonably
       should know to be under the age of 18, not including your own children,
       without the permission of the probation officer. If you do have any direct
       contact with any child you know or reasonably should know to be under
       the age of 18, not including your own children, without the permission of
       the probation officer, you must report this contact to the probation officer
       within 24 hours. Direct contact includes written communication, in-person
       communication, telephonic communication, electronic communication or
       physical contact. Direct contact does not include incidental contact during

                                             8
ordinary daily activities in public places. (This condition serves the
statutory sentencing purposes of public protection and rehabilitation. It
also enables the probation officer to satisfy the statutory requirements to:
keep informed as to the conduct and condition of the defendant; report the
defendant’s conduct and condition to the sentencing court; and to aid the
defendant in bringing about improvements in his conduct and condition.
Finally, it allows the probation officer to implement supervision methods
demonstrated by social science to be effective at achieving positive
outcomes.)”

“You must not go to, or be at, any place where you know or reasonably
should know that children under the age of 18 are likely to be, including
parks, schools, playgrounds, and childcare facilities. You also must not go
to, or be at, a place for the primary purpose of observing or contacting
children under the age of 18. (This condition serves the statutory
sentencing purposes of public protection and rehabilitation. It also
enables the probation officer to satisfy the statutory requirements to:
keep informed as to the conduct and condition of the defendant; report the
defendant’s conduct and condition to the sentencing court; and aid the
defendant in bringing about improvements in his conduct and condition.
Finally, it allows the probation officer to implement supervision methods
demonstrated by social science to be effective at achieving positive
outcomes.)”

J.    Special Condition 5

Special Condition 5 states:

The defendant shall participate in sexual offender testing and evaluations
to include psychological examinations, behavioral assessments and
polygraph examinations. The defendant shall also enter and attend sex
offender specific group and individual counseling at an approved
outpatient treatment program, if warranted from the testing, evaluations
and assessments. The defendant shall participate in a co-payment
program to offset the cost of such treatments, testings, examinations,
evaluations and assessments. The co-payment amount is based on annual
poverty guidelines established by the U.S. Department of Health and
Human Services on a sliding scale basis. The co-payment amount shall not
exceed an amount determined by the probation officer’s sliding scale for
monthly co-payment.




                                     9
(DE # 297 at 4.) The parties agree that this condition should be modified. Accordingly,

the court modifies and replaces Special Condition 5 with the following:

       “You must participate in a sex offense-specific assessment and treatment
       program. You must comply with all of the requirements and restrictions
       of that program, including plethysmograph testing and visual response
       testing. You must pay the costs of this program if financially able. (This
       condition serves the statutory sentencing purposes of public protection
       and rehabilitation. It also enables the probation officer to satisfy the
       statutory requirements to: keep informed as to the conduct and condition
       of the defendant; report the defendant’s conduct and condition to the
       sentencing court; and aid the defendant in bringing about improvements
       in his conduct and condition. The purposes of sex offense-specific
       assessments are to: assess the defendant’s risk for reoffending and current
       amenability for treatment; guide and direct specific recommendations for
       the defendant’s conditions of treatment and supervision; provide
       information that will help to identify the optimal setting, intensity of
       intervention, and level of supervision; and assess the potential
       dangerousness of the defendant. The purposes of sex offense-specific
       treatment are to help those who have committed sex offenses: accept
       responsibility for sexually deviant thoughts and behavior; develop an
       increased level of recognition and focus on details of actual sexual
       behavior; and recognize the arousal patterns, fantasies, planning, and
       rationalizations of the defendant’s sexually deviant thoughts and
       behavior. Physiological testing, including plethysmograph testing and
       visual reaction testing may be beneficial as an adjunct to sex offense-
       specific treatment and may allow the probation officer and the treatment
       provider to ascertain the arousal pattern of the defendant and to assess
       the defendant’s progress in treatment.)”

       K.     Special Condition 6

       Special Condition 6 states, “The defendant shall not have personal access to

computer internet services and the probation officer shall have access to the defendant’s

personal computer to verify the same.” (DE # 297 at 4.) Defendant objects to this

condition on the basis that a complete ban on internet access involves a greater

deprivation of his liberty than is necessary and interferes with rehabilitation. (DE # 390


                                            10
at 8.) The Probation Office and Government agree that this condition should be

modified. Accordingly, the court modifies and replaces Special Condition 6 with the

following:

      “You must not access the Internet except for reasons approved in advance
      by the probation officer. You must submit your computers (as defined in
      18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage
      devices or media to a search. You must warn any other people who use
      these computers or devices capable of accessing the Internet that the
      devices may be subject to searches pursuant to this condition. A probation
      officer may conduct a search pursuant to this condition only when
      reasonable belief exists that there is a violation of a condition of
      supervision and that the computer or device contains evidence of this
      violation. Any search must be conducted at a reasonable time and in a
      reasonable manner.

      Also, you must allow the probation officer to install computer monitoring
      software on any computer you use. To ensure compliance with the
      computer monitoring condition, you must allow the probation officer to
      conduct periodic, unannounced searches of any computers (as defined in
      18 U.S.C. § 1030(e)(1)) subject to computer monitoring. These searches
      shall be conducted for the purposes of determining whether the computer
      contains any prohibited data prior to installation of the monitoring
      software; to determine whether the monitoring software is functioning
      effectively after its installation; and to determine whether there have been
      attempts to circumvent the monitoring software after its installation. You
      must warn any other people who use these computers that the computers
      may be subject to searches pursuant to this condition. (This condition
      serves the statutory sentencing purposes of deterrence, public protection,
      and rehabilitation. It also enables the probation officer to satisfy the
      statutory requirements to keep informed as to the conduct and condition
      of the defendant and to aid the defendant in bringing about imrpovements
      in his conduct and condition. Finally, it enables the probation officer to
      allow the defendant access to computers and internet-connected devices
      for a variety of reasons while monitoring and potentially deterring future
      violations of supervision. In the case of an identified victim, a monitoring
      condition allows the probation officer to monitor the defendant’s Internet
      access and be alerted to any attempts to locate the victim on the Internet
      or attempts to contact the victim via the Internet.)”


                                           11
       L.     Special Condition 7

       Special Condition 7 states:

       The defendant shall submit his person and any property, house, residence,
       vehicle, papers, computer, other electronic communication or data storage
       devices or media and effects to search at any time, with or without a
       warrant, by any law enforcement or probation officer with reasonable
       suspicion concerning a violation of a condition of supervision or unlawful
       conduct by the defendant.

(DE # 297 at 4.) Angle argues that this condition is overly broad and results in a greater

deprivation of his liberty than is necessary. (DE # 390 at 9.) The Probation Office and

Government agree that the condition should be modified. Accordingly, the court

modifies and replaces Special Condition 7 with the following:

       “You must submit your person, property, house, residence, vehicle,
       papers, computers (defined in 18 U.S.C. § 1030(e)(1)), other electronic
       communications or data storage devices or media, or office, to a search,
       with or without a warrant, conducted by a law enforcement officer or a
       probation officer. Failure to submit to a search may be grounds for
       revocation of release. You must warn any other occupants that the
       premises may be subject to searches pursuant to this condition. A search
       under this condition may only be conducted when reasonable suspicion
       exists that you have violated a condition of supervision and that the areas
       to be searched contain evidence of this violation. Any search must be
       conducted at a reasonable time and in a reasonable manner. Any search
       beyond “plain-view” requires prior approval by the court. (This condition
       serves the statutory sentencing purposes of deterrence, public protection,
       and rehabilitation. It also enables the probation officer to satisfy the
       statutory requirements to: promote public safety through effective
       oversight of the higher-risk defendants; keep informed as to the conduct
       and condition of the defendant; and aid the defendant in bringing about
       improvements in his conduct and condition. Finally, it may also deter
       criminal conduct and permit a probation officer to intervene quickly when
       reasonable suspicion exists that a defendant has engaged in criminal
       conduct or otherwise violated a condition of supervision.)”




                                            12
IV.   CONCLUSION

      For the foregoing reasons, pursuant to 18 U.S.C. § 3583(e)(2) and Federal Rule of

Criminal Procedure 32.1(c)(2), defendant’s motion (DE ## 378, 390) is GRANTED with

relief different than requested. The court modifies and replaces the conditions of

supervised release contained in the judgment entered on April 24, 2008, on the terms

identified in this opinion and order. All other terms of defendant’s sentence, imposed

on April 24, 2008, remain unchanged.

                                        SO ORDERED.

      Date: September 27, 2019
                                        s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT




                                           13
